DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/22 has been entered.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 1-6, 25-29, 42-44, 64-66 and 70-76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of utilizing first and second digital data to enable evaluation of an accuracy of a blood analyte level estimate and, responsive to the evaluation indicating a degradation of an accuracy, correct the blood analyte level estimate; and identify most optimal data from the generated first and second digital data.
 	The limitation of evaluating a blood analyte level estimate and correction of a blood analyte level estimate, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor apparatus”; “communication interface”; and outputting digital data (all of which include or involve generic computer components) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor, communications interface and output language, “evaluating” and “correcting” in the context of this claim encompasses the user manually confirming the data matches or calculating a correction. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of obtaining first and second digital data from the first and second analyte detectors. These detectors involve mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Additionally, the processor, communication interface and implied output device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and well-understood, routine and conventional activity is not sufficient to amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 25-29, 42-44 and 64-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is unclear how the degradation of the accuracy is determined.  The claim recites evaluating the degradation but does not recite determining an actual accuracy. For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171. Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). The specification does not equate the magnitude of the difference to a degradation in accuracy as claimed in claim 1 nor does it say the blood analyte levels estimates are compared. The specification does state the magnitude of difference can be used to correct a reading. If claim 1 is amended to be commensurate with the language in par. [0195]. and recites something similar to “and, (ii) responsive to the evaluation having a result outside of a prescribed range, correct the blood analyte level estimate…” this would overcome the rejection. Claims 2-6, 25-29, 42-44 and 64-66 are rejected based on their dependency from claim 1.
Claims 1 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not support that the device corrects a misreading without an input from the body. The determination of a misreading is based on sensor signals obtained from the body and thus are based in some degree on input from the body. The specification recites that the correction is made without the need for a finger stick reading or reading from an external blood glucose monitor. The claim should read “without input from an external blood glucose sensor device” or the like to overcome the rejection.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 25-29, 42-44 and 64-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what is considered optimal data from the first and second digital data. It is also unclear how the second digital data is used to the determine the degradation of accuracy. It seems that the difference is compared to a range to determine if the accuracy has dropped but this is not recited in the claim language. Claims 2-6, 25-29, 42-44 and 64-66 are rejected based on their dependency from claim 1.
Claims 1 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the device corrects a misread without using an input from the body when the second sensor reading is used in the correction. The second sensor specifically takes a reading from the body.
The term “desirable” in claim 25 is a relative term which renders the claim indefinite. The term “desirable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should read “outside of a range of sensitivity”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 27-29, 42-44 and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. US 5,791,344 in view of Peyser et al. US 2014/0005505 and Lucisano et al. US 2013/0197332.
Regarding claim 1, Schulman discloses an implantable blood analyte sensing device, comprising: at least one first analyte detector of a first type ([col. 11 lines 27-39] the device uses a peroxide sensor); at least one second analyte detector of a second type differing from the first type ([col. 11 lines 27-39] the device uses an oxygen sensor in addition to the peroxide sensor) generate a first digital data from the at least on first analyte detector and a second digital data from the at least one second analyte detector ([col. 3 lines 28-38]); 10a communications interface configured to perform signal communication between the implantable blood analyte sensing device and a receiving apparatus external to a body within which the implantable blood analyte sensing device is implanted ([FIG1] cable 40), processor apparatus in signal communication with the at least one first analyte detector 10and the at least one second analyte detector; and computerized logic in data communication with the processor apparatus, the computerized logic configured to, when executed by the processor apparatus, utilize at least the first and second digital data to enable evaluation, using the second digital data, of an accuracy of a blood analyte level estimate obtained from the first digital data generated from the at least one first analyte detector ([col. 3 lines 18-28][col. 18 lines 28-32]) and responsive to the evaluation being indicative of degradation of an analyte accuracy associated with the at least one first analyte detector, the degradation cause at least in part by foreign body response, correction of the blood analyte level estimate obtained from the first digital data generated from at least one first analyte detector ([col. 11 lines 7-25] if the accuracy between the signals varies too much a recalibration, which is a correction, is performed) wherein the implantable blood analyte sensing device is fully implantable within the body ([C10 L64-65] the sensor is fully implanted in the vein); identify most optimal data from at least the generated signal data ([col. 3 lines 18-28][col. 18 lines 28-32] the comparison provides for a verified reading that is more accurate than a reading without confirmation that it is correct); and output digital data based at least on the identified most optimal data, the outputted digital data comprising a blood analyte measurement having a greater level of accuracy than the raw digital data generated from the at least one first analyte detector or the raw digital data generated from the at least one second analyte detector alone ([col. 17 lines 47-57] the measurements are confirmed by the other sensor then those measurements are converted to glucose concentration for display).
Schulman does not specifically disclose the degradation caused at least in part by a foreign body response. However, the foreign body response happens when any foreign body is insert or implanted with the body and Peyser teaches an implantable device that shows the FBR is a known source of accuracy loss and sensor failure and needs correction ([¶131,132,154] the correction occurs if the accuracy determined by difference in the analyte readings from the first and second sensor are too great due to FBR). Therefore it would have been obvious to one of ordinary skill to combine Schulman with the teachings of Peyser as identification of these issues aids in providing more accurate glucose data ([¶132]).  
Schulman and Peyser do not disclose the device is fully implanted. However, in the same field of endeavor of implantable glucose sensors, Lucisano teaches a similar glucose sensing device wherein the device and housing are fully implantable ([¶37]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the device of Kamath with the fully implantable housing of Lucisano in order to make the device and its use with an artificial pancreas more appealing or acceptable to a larger group of people with diabetes ([¶7,157]).
Regarding claim 2, Schulman discloses the at least one first analyte detector of the first type comprises a peroxide-based blood 20glucose detector, and the at least one second analyte detector of the second type comprises a non-peroxide based blood glucose detector ([col. 11 L27-48]).  
Regarding claim 3, Schulman discloses the non-peroxide based blood glucose detector comprises an oxygen-based detector element having a glucose oxidase (GOX) ([col. 7 lines 25-40]) but does not specifically disclose catalase 25or matrix associated therewith. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Schulman with the teachings of Lucisano in order to prevent peroxide-mediated inactivation ([¶145]).
Regarding claim 4, Schulman discloses the non-peroxide based blood glucose detector comprises: a biocompatible housing having a size and shape suitable for implantation in a body; a plurality of non-peroxide based analyte detector elements ([FIG4B] the sheath is the housing);  30circuitry operatively connected to the plurality of non-peroxide based detector elements and the processor apparatus, the logic further configured to, when executed by the process -3-Application No.15/359,406 Filed:November 22, 2016apparatus, process at least a portion of signals generated by one or more of the plurality of non-peroxide based detector elements to produce processed signals, the processed signals utilized for the at least one of confirmation and/or correction of the blood analyte level estimate obtained from signals generated by the at least one first analyte detector ([col. 11 lines 27-39]); and  5an electrical power source operatively coupled to at least the circuitry and configured to provide electrical power thereto ([col. 12 lines 5-5-23] battery 144).  
Regarding claim 5, Schulman discloses said non-peroxide based detector elements each further comprise a membrane configured for direct contact with a biological tissue of a host being after implantation of the 10sensor device, the membrane at least partly permeable to diffusion of the blood glucose there through, yet which is configured to prevent at least some blood vessel ingrowth ([col. 10 lines 1-9] the membrane 100 allows glucose through into the cavity to react with the enzyme).  
Regarding claim 6, Schulman discloses non-peroxide based detector element further comprises a membrane structure associated therewith, the membrane structure comprising:  15at least one non-enzymatic membrane configured for direct contact with a biological tissue of a host being after implantation of the sensor device, a membrane shell comprising at least a cavity and at least one aperture in communication 20with the cavity, the at least one membrane disposed within the at least one aperture; an enzyme matrix disposed within the cavity, and catalase, the membrane structure and the catalase cooperative to limit tissue exposure to hydrogen peroxide and stimulation of foreign body response (FBR) after implantation of the implantable blood analyte sensing device ([col. 10 lines 1-9] the membrane 100 allows glucose through into the cavity to react with the enzyme) but does not specifically disclose catalase 25or matrix associated therewith. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Schulman with the teachings of Lucisano in order to prevent peroxide-mediated inactivation ([¶145]).
Regarding claim 27, Schulman discloses a glucose oxidase-embedded matrix associated with the at least one first analyte detector; a catalase and glucose oxidase-embedded matrix associated with the at least one second 15analyte detector; and a mechanism for diffusionally isolating the glucose oxidase-embedded matrix and the catalase and glucose oxidase-embedded matrix ([col. 10 lines 9-16][FIG4B] the enzymes are isolated from each other in the cavities and the membranes prevent tissue ingrowth).  Schulman does not disclose using catalase. Lucisano teaches a similar analyte sensor that uses a glucose oxidase and catalase ([¶145]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Schulman with the teachings of Lucisano in order to prevent peroxide-mediated inactivation ([¶145]).
5Regarding claim 28, Schulman discloses the utilization of the signals generated by the at least one second analyte detector comprises:  20determination of first blood analyte data based on processing of the signals generated by the at least one first analyte detector; determination of second blood analyte data based on processing the signals generated by the at least one second analyte detector; evaluation of whether a magnitude of difference between the first blood analyte data and 25the second blood analyte data is within a prescribed allowable range; based at least in part on the magnitude of difference being within the prescribed allowable range, provision of confirmation of the blood analyte level estimate obtained from the signals generated by the at least one first analyte detector; and based at least in part on the magnitude of difference being outside of the prescribed 30allowable range: generation of a correction factor based at least on the second blood analyte data; and utilization of the correction factor and the first blood analyte data to generate corrected first blood analyte data for use in generation of the blood analyte level estimate ([col. 11 lines 7-25]).  
Regarding claim 29, Schulman does not disclose a wireless communications interface in data communication with the processor apparatus; wherein the computerized logic is further configured to, when executed by the processor apparatus, cause transmission, via the wireless communications interface, of at least a portion of 10the processed signals to a receiving apparatus external to a user within whom the implantable blood analyte sensing device is implanted. Lucisano discloses using a wireless communication protocol ([¶126]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Schulman with the teachings of Lucisano in order to eliminate percutaneous electrical leads ([¶126]).
Regarding Claim 42, Schulman discloses the at 25least blood analyte measurement is configured to be transmitted to the receiving apparatus external to the body via the communications interface, the receiving apparatus comprising a user interface that is configured to render data representing at least a portion of the at least blood analyte measurement ([FIG6] display 126).  
Regarding claim 43, Schulman discloses the computerized logic is further configured to, when executed by the processor apparatus, cause the implantable blood analyte sensing device to: determine a need for the correction of the blood analyte level estimate, the determination 5based at least on the signals generated by the at least one first analyte detector being outside a prescribed operating parameter; and based at least on the determination of the need for the correction, selectively ignore the signals generated by the at least one first analyte detector ([C11 L6-25] the sensors are recalibrated if more than 10% different so the reading is ignored).  
Regarding claim 44, Schulman discloses 10the at least one first analyte detector comprises a plurality of first analyte detectors of the first type, each of the plurality of first analyte detectors being configured to (i) detect a respective range of blood analyte level that is at least partly different than at least one other of the plurality of first analyte detectors, and (ii) be enabled or disabled based on the blood analyte level a) exceeding a prescribed upper level of the respective range, or b) falling below a 15prescribed lower level of the respective range ([FIG7][C11 L6-25] the sensors are recalibrated if more than 10% different or replaced if 30% different).
Regarding claim 64, Schulman discloses the utilization of the generated first and second digital data comprises the confirmation of the blood analyte level estimate obtained from the first digital data generated from the at least one first analyte detector, without the correction of the blood analyte level, the at least one first analyte detector comprising at least one oxygen-based blood glucose detector element; and the confirmation comprises utilization of the generated raw digital data from the at least one second analyte detector, the at least one second analyte detector comprising at least one peroxide-based blood glucose detector element ([col. 3 lines 18-28][col. 11 L27-48][col. 18 lines 28-32] the confirmation provides for a verified reading that is more accurate than a reading without confirmation that it is correct).
Regarding claim 65, Schulman discloses the generation of the raw digital data from the at least one second analyte detector is configured to occur for a prescribed time period relating to a requisite healing process ([col. 16 lines 1-18] the sensor does not produce readings until after the stabilization period after insertion. The stabilization period relating to the initial healing process after implantation).
Regarding claim 66, Schulman does not disclose the generation of the raw digital data from the at least one first analyte detector and the at least one second analyte detector comprises generation of raw data from the second analyte detector for only intermittently or periodically so as to minimize creation of foreign body response due to operation of the second analyte sensor. Lucisano teaches monitoring semi-continuously which is considered as intermittently ([¶10]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Schulman with the teachings of Lucisano in order to eliminate percutaneous electrical leads.

Claims 25, 26 and 70-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al. US 5,791,344 in view of Peyser et al. US 2014/0005505 and Lucisano et al. US 2013/0197332 further in view of Mansouri et al. US 2003/0062262.
Regarding claim 25, Schulman discloses the implantable blood analyte sensing device but does not specifically the computerized logic is in further data communication with the communications interface, and the computerized logic is further configured to, when executed by the processor apparatus: 
 process (i) at least a portion of the first digital data generated by the at least one first analyte detector, and (ii) 10at least a portion the second digital data generated by the at least one second analyte detector; and 
based at least in part on data indicative of a decrease in efficacy of the at least one first analyte detector, selectively enable transmission, via the communications interface, of only selected signals to a receiving apparatus, the selected signals 15corresponding to the at least one second analyte detector. Mansouri teaches a device that deactivates a sensor when it detects a decrease in efficacy ([¶116,124, 132][FIG4B]). Therefore it would have been obvious to one of ordinary skill in art prior to the time of filing to combine the device of Schulman with the teachings of Mansouri in order to eliminate the error ([¶8]).
Regarding claim 26 and 71, Mansouri teaches the selective enablement of transmission at least in part comprises enablement of transmission via an communications protocol associated with the at least one first analyte detector ([¶132] the sensors communicate through the same means).
Regarding claims 70 and 73, Schulman discloses an implantable blood analyte sensing device, comprising: at least one first analyte detector of a first type ([col. 11 lines 27-39] the device uses a peroxide sensor); at least one second analyte detector of a second type differing from the first type ([col. 11 lines 27-39] the device uses an oxygen sensor in addition to the peroxide sensor) generate a first digital data from the at least on first analyte detector and a second digital data from the at least one second analyte detector ([col. 3 lines 28-38]); 10a communications interface configured to perform signal communication between the implantable blood analyte sensing device and a receiving apparatus external to a body within which the implantable blood analyte sensing device is implanted ([FIG1] cable 40), processor apparatus in signal communication with the at least one first analyte detector 10and the at least one second analyte detector; and computerized logic in data communication with the processor apparatus, the computerized logic configured to, when executed by the processor apparatus, utilize at least the first and second digital data to enable evaluation, using the second digital data, of an accuracy of a blood analyte level estimate obtained from the first digital data generated from the at least one first analyte detector ([col. 3 lines 18-28][col. 18 lines 28-32]) and responsive to the evaluation being indicative of degradation of an analyte accuracy associated with the at least one first analyte detector, the degradation cause at least in part by foreign body response, correction of the blood analyte level estimate obtained from the first digital data generated from at least one first analyte detector ([col. 11 lines 7-25] if the accuracy between the signals varies to much a recalibration, which is a correction, is performed) wherein the implantable blood analyte sensing device is fully implantable within the body ([C10 L64-65] the sensor is fully implanted in the vein); identify most optimal data from at least the generated signal data ([col. 3 lines 18-28][col. 18 lines 28-32] the confirmation provides for a verified reading that is more accurate than a reading without confirmation that it is correct); and output digital data based at least on the identified most optimal data, the outputted digital data comprising a blood analyte measurement having a greater level of accuracy than the raw digital data generated from the at least one first analyte detector or the raw digital data generated from the at least one second analyte detector alone ([col. 17 lines 47-57] the measurements are confirmed by the other sensor then those measurements are converted to glucose concentration for display).
Schulman does not specifically disclose the degradation caused at least in part by a foreign body response. However, the foreign body response happens when any foreign body is insert or implanted with the body and Peyser teaches an implantable device that shows the FBR is a known source of accuracy loss and sensor failure and needs correction ([¶131,132,154] the correction occurs if the accuracy determined by difference in the analyte readings from the first and second sensor are too great due to FBR). Therefore it would have been obvious to one of ordinary skill to combine Schulman with the teachings of Peyser as identification of these issues aids in providing more accurate glucose data ([¶132]).  
Schulman and Peyser do not disclose the device is fully implanted. However, in the same field of endeavor of implantable glucose sensors, Lucisano teaches a similar glucose sensing device wherein the device and housing are fully implantable ([¶37]). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the device of Kamath with the fully implantable housing of Lucisano in order to make the device and its use with an artificial pancreas more appealing or acceptable to a larger group of people with diabetes ([¶7,157]).
Schulman discloses the implantable blood analyte sensing device but does not specifically the computerized logic is in further data communication with the communications interface, and the computerized logic is further configured to, when executed by the processor apparatus: 
 process (i) at least a portion of the first digital data generated by the at least one first analyte detector, and (ii) 10at least a portion the second digital data generated by the at least one second analyte detector; and 
based at least in part on data indicative of a decrease in efficacy of the at least one first analyte detector, selectively enable transmission, via the communications interface, of only selected signals to a receiving apparatus, the selected signals 15corresponding to the at least one second analyte detector. Mansouri teaches a device that deactivates a sensor when it detects a decrease in efficacy ([¶116,124, 132][FIG4B]). Therefore it would have been obvious to one of ordinary skill in art prior to the time of filing to combine the device of Schulman with the teachings of Mansouri in order to eliminate the error ([¶8]).
Regarding claim 72, Mansouri teaches the computerized logic is further configured to, when executed by the processor apparatus, cause the implantable blood analyte sensing device to transmit data representative of the blood analyte level estimate to the external receiving apparatus ([¶116,124, 132][FIG4B]), the external receiving apparatus being 15configured to be in data communication with a networked storage device ([¶96] a database).  
20Regarding claim 74, Schulman discloses the transmission of the only selected signals to the external receiving apparatus is configured to enable at least the external receiving apparatus to process at least a portion of the selected signals to determine one or more blood glucose measurements associated with the living being ([col. 17 lines 47-57]).  
Regarding claims 75 and 76, Mansouri teaches the data indicative of the decrease in efficacy of the at least one first analyte detector is detected periodically; and the selectively enabled transmission of only the selected signals comprises selective 30ignoring of signals corresponding to at least one of the at least first analyte detector ([¶116,124, 132][FIG4B]).

Response to Arguments
Applicant's arguments filed 7/14/22 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument under step 2A of the 101 framework, pgs. 3-5, Examiner respectfully disagrees. As stated in the rejection the abstract idea is the evaluation or confirmation, and correction of the first digital data. The abstract idea of evaluating or correcting could still be done mentally. The only additional components in the claim are the implanted sensor for the pre-solutional collection of the data, the wireless communication circuitry which is well-understood as demonstrated in the prior art of record and a generic processing element to perform the evaluation and correction. Other than using the “computerized logic” the steps of evaluating and correcting could be performed mentally by a clinician observing the data transmitted from the implanted sensor. Evaluating could be as simple as checking that the data streams from both detectors are similar and there are no abnormalities which is just an observation or an evaluation performed in the mind. Similarly, correcting without input from the body could be observing that the first detector data is abnormal and just multiply the data by a variable or factor determined to correct the signal points. Similarly the implantable device and the sensors do not add significantly more to the abstract idea. The sensors are generically recited and the implantable device is a generic device that the abstract idea is implemented on. The sensors are not necessary or integral to the abstract idea either as the evaluation and correction could just be performed on data streams or collected data.
Regarding Applicant’s argument that the claims recite an improvement to the technology, an improvement to computer functionality, pg. 3-5, Examiner respectfully disagrees. Evaluating or confirming the accuracy of one sensor or detector using the data of another is well-understood in the art as shown by the prior art of record. It is not clear how there can be a technological improvement when the process is already in use. Similarly, the evaluation and correction in the context of the claims does not have to affect the function of device in any way. As stated above, the evaluation as recited could be as simply as the clinician checking that the data from both detectors looks similar and the correction could be the clinician using the data or estimate based on the data from the second detector instead of the first detector data.
Regarding Applicant’s that Schulman is not implantable, Examiner respectfully disagrees. Schulman teaches a device that is implantable and while applicant argues that the current device and that of Schulman are implanted in different areas of the bodies this limitation is not actually claimed. Similarly, Lucisano is now relied on to teach a fully implantable device.
Regarding Applicant’s arguments that Lucisano does not teach performing the correction of degradation of accuracy automatically without input from the user, Examiner respectfully disagrees. This limitation is not actually claimed. Additionally, it is Schulman and Peyser that are relied upon to teach correcting the accuracy or recalibrating the sensors without input from a user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792